DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 16/427,939 has a total of 20 claims pending in the application, there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected 35 USC § 101 since the system does not contain any hardware per se and can be implemented by just software.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Delafortrie et al. (US 2012/0179711 A1). 
For claim 1, Delafortrie et al. teaches:
A computing data layer system comprising: an open data layer module [data integration layer to handle data processing in database, 0018: Delafortrie];
a translation layer in operative communication with the open data layer module [process integration and abstraction layer for processing data for translation, 0058: Delafortrie];
a plurality of translation flags in the translation layer including a first translation flag and the a second translation flag [multiple flags for translation, 0098 and 0145: Delafortrie]; and
a replaceable backend database in operative communication with the open data layer module and the translation layer, wherein the first translation flag corresponds to the replaceable backend database [backend database transaction with translation flag, 0098-0102: Delafortrie].
For claim 10, Delafortrie et al. teaches:
The computing data layer system of Claim 1, wherein the translation layer comprises:
a flexible query language [different query languages, 0198: Delafortrie]; and
a data structure corresponding to the flexible query language adapted to be used throughout an entirety of the computing data layer system [data structure for query languages, 0210: Delafortrie].
For claim 11, Delafortrie et al. teaches:
user interface for database query, 0219: Delafortrie]; and
a parser to parse the common query language and apply a parsed query into the flexible query language [grouped per language, 0098: Delafortrie].
For claim 14, Delafortrie et al. teaches:
The computing data layer system of Claim 1, further comprising:
a link connecting the translation layer to the replaceable backend database, wherein link is disposed at a farthest layer of the computing data layer system [connecting to the backend, 0082-0086: Delafortie].
For claim 15, Delafortrie et al. teaches:
The computing data layer system of Claim 1, further comprising: a common application program interface (API) [API: 0064: Delafortrie]; and
a batch entity extraction and resolution module coupled to the open data layer module, wherein the batch entity extraction and resolution module utilizes the common API [abstraction layer for API, 0005: Delafortrie].
For claim 16, Delafortrie et al. teaches:
The computing data layer system of Claim 1, further comprising: a messaging bus; and
a visualization framework coupled to the open data layer module and the messaging bus, wherein the visualization framework is between the messaging bus and the open data layer module [process after input to message information, 0162-0163: Delafortrie].
For claim 17, Delafortrie et al. teaches:
The computing data layer system of Claim 1, further comprising:
an inclusion framework layer for an API, 0064: Delafortrie].
For claim 18, Delafortrie et al. teaches:
The computing data layer system of Claim 1, wherein the open data layer module is a container executed on a container server [integration layer for data, 0018: Delafortrie].
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/27/2021